Citation Nr: 0534926	
Decision Date: 12/28/05    Archive Date: 01/10/06	

DOCKET NO.  02-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer disease. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the lumbar spine (previously denied as right 
sciatic neuropathy). 

3.  Entitlement to service connection for a left shoulder 
disorder, claimed as arthritis. 

4.  Entitlement to service connection for osteoarthritis of 
the right shoulder. 

5.  Entitlement to service connection for osteoarthritis of 
the hands. 

6.  Entitlement to service connection for a chronic right 
ankle disorder. 

7.  Entitlement to service connection for a chronic left 
ankle disorder. 

8.  Entitlement to service connection for a chronic right 
knee disorder. 

9.  Entitlement to service connection for a chronic left knee 
disorder. 

10.  Entitlement to service connection for a disorder of the 
cervical spine. 

11.  Entitlement to service connection for a bilateral foot 
disorder. 

12.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as paranoid 
schizophrenia, depressive disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2002, April 2003, and March 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In a rating decision of September 1984, the RO denied 
entitlement to service connection for duodenal ulcer disease 
and a chronic back disorder, diagnosed as 


right sciatic neuropathy.  The veteran was notified of that 
denial of benefits in correspondence of September 1984, but 
voiced no disagreement.  Since the time of the September 1984 
rating decision, the veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.

For reasons which will become apparent, the appeals as to all 
issues except those of service connection for ulcer disease, 
a disorder of the lumbar spine, a left shoulder disorder, and 
a bilateral foot disorder, are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a rating decision of September 1984, the RO denied 
entitlement to service connection for duodenal ulcer disease 
and a chronic back disorder, diagnosed as right sciatic 
neuropathy.

2.  Evidence submitted since the time of the RO's September 
1984 decision is cumulative and/or redundant, and of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's current claims.

3.  A chronic left shoulder disability is not shown to have 
been present in service, nor was arthritis shown within one 
year following discharge from service.  

4.  A chronic bilateral foot disorder is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.  



CONCLUSIONS OF LAW

1.  The decision of the RO in September 1984 denying the 
veteran's claims for service connection for ulcer disease and 
a back disorder (diagnosed as right sciatic neuropathy) is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).

2.  Evidence received since the time of the RO's September 
1984 decision denying entitlement to service connection for 
ulcer disease and a back disorder (diagnosed as right sciatic 
neuropathy) is not new and material sufficient to reopen the 
veteran's claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

3.  A chronic left shoulder disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the shoulder, if extant, be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A bilateral foot disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the feet be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence as is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional evidence that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to the appellant.  As such, there is no indication that there 
is any prejudice to the appellant by the order of events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have had any effect 
on the case or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of October 2002, December 
2003, and January 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by the VA, and the need for 
the veteran to advise VA of or submit any further evidence 
pertaining to his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as August 2003 
and September 2004 Statements of the Case (SOC).  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by the VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the 
claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

Factual Background

In a service clinical record of July 1974, the veteran 
complained that he had "injured his foot."  Recommended at 
the time was that the veteran undergo radiographic studies, 
and be placed on 72 hours of light duty.  No pertinent 
diagnosis was noted.  

A service clinical record dated in mid-July 1974 reveals that 
the veteran was seen at that time for pain in his left arm 
and right foot.  Reportedly, the veteran experienced some 
pain in his left arm when lifting heavy objects.  Also noted 
were some problems with the veteran's ankle.  The pertinent 
clinical assessment was tender swollen left arm.

In a service clinical record of February 1975, the veteran 
was heard to complain of recurrent "swelling" in his feet.  
Physical examination revealed some evidence of soft tissue 
swelling dorsolaterally in both feet.  Radiographic studies 
were within normal limits, and the veteran was referred for 
podiatric consultation.  

Approximately two weeks later, the veteran was once again 
heard to complain of pain in both feet.  On physical 
examination, there was noted the presence of "questionable" 
club feet.  The veteran sent for a podiatric evaluation, and 
was issued a physical profile for "club foot."  At the time 
of the in-service podiatric consultation in mid-March 1975, 
the veteran complained of recurrent swelling in both feet.  
No pertinent diagnosis was noted.  

A service clinical record dated in mid-July 1975 reveals that 
the veteran was seen at that time for a complaint of 
recurrent pain and swelling in his ankles.  On physical 
examination, the veteran's feet were within normal limits.  
The veteran stood with an inverted left foot, but could 
correct this when requested.  The clinical impression was no 
significant pathology.

In a service clinical record of January 1976, it was noted 
that the veteran had been brought in by ambulance following a 
jeep accident.  On physical examination, it was noted that 
the veteran was in a back brace, inasmuch as it was thought 
that he might have a neck injury.  Physical examination of 
the veteran's back revealed a good range of motion, with no 
deformities.  The veteran's extremities similarly showed no 
evidence of any deformity, and were characterized by a good 
range of motion.  No pertinent diagnosis was noted.

A service separation examination of September 1977 was 
negative for evidence of left shoulder or foot pathology.  A 
physical examination of the veteran's feet and of the spine 
and musculoskeletal system were within normal limits, and no 
pertinent diagnoses were noted.

A VA general medical examination conducted in May 1984 was 
negative for evidence of chronic left shoulder or foot 
pathology.  

In a rating decision of September 1984, the RO denied 
entitlement to service connection for duodenal ulcer disease, 
and for a back disorder diagnosed as right sciatic 
neuropathy.  In so doing, the RO discussed the service 
medical records, noting that: in March and August 1974, while 
in service, the veteran had complained of stomach pain; in 
November 1974, there was noted a clinical impression of 
abdominal pain of questionable etiology and history, with 
negative radiographic studies; in February 1975, the veteran 
once again complained of recurrent stomach pains or cramps; 
in January 1976, the veteran was brought in by ambulance 
following a jeep accident, but on physical examination, the 
veteran's back showed no evidence of deformity and good range 
of motion of the veteran's extremities; and in September 
1976, the veteran complained of pain in his right leg 
following being "stepped on" in a football game, with a 
clinical assessment of contusion. 

The RO also considered the May 1984 VA examination, on which 
the veteran stated that, while in service, he had been 
treated for abdominal complaints and a back injury.  
Examination of the veteran's digestive system showed his 
abdomen to be soft and nontender, without evidence of any 
masses.  An upper gastrointestinal series showed evidence of 
a chronic duodenal bulb, with peptic disease.  Neurologic 
evaluation was significant for the presence of right sciatic 
neuropathy.  

Based on the aforementioned, the RO concluded that the 
veteran's complaints of abdominal pain in service were acute 
and transitory, and resolved without residual disability.  
Further noted was that there was no evidence that the 
veteran's inservice motor vehicle accident had resulted in 
his current right sciatic neuropathy.  Based on such 
findings, the RO denied entitlement to service connection for 
chronic duodenal ulcer and right sciatic neuropathy.  

On VA general medical examination in February 1997, the 
veteran gave a history of duodenal ulcer disease for which he 
was currently taking medication.  The pertinent diagnosis 
noted was chronic duodenal ulcer, under treatment.  

On VA gastrointestinal examination in early March 1997, the 
veteran gave a history of duodenal ulcer disease, which had 
reportedly been diagnosed in 1977.  Current complaints 
consisted of epigastric pain at night, and upon arising 
during the day.  An upper gastrointestinal series was 
significant for the presence of a cloverleaf deformity of the 
duodenal bulb consistent with a history of prior ulcer 
disease.  The pertinent diagnosis noted was chronic duodenal 
ulcer, under treatment.

On VA examination of the veteran's spine, likewise conducted 
in March 1997, the veteran gave a history of back trauma 
while in service, specifically, as the result of a fall.  
Reportedly, since being discharged, the veteran had been seen 
for further treatment, and was currently scheduled to receive 
"a spinal corset."  Current complaints consisted of low back 
pain with occasional radiation to the bilateral lower 
extremities.  Ambulation was normal without assistance, 
though there was some difficulty in changing position.  
Further examination revealed evidence of some paraspinal 
lumbar tenderness on palpation bilaterally.  Radiographic 
studies of the veteran's lumbosacral spine conducted in 
mid-February 1997 were consistent with degenerative joint 
disease at the level of the 4th and 5th lumbar facet joints.  
The pertinent diagnosis was degenerative joint disease of the 
lumbar spine.

On VA orthopedic examination in March 1997, the veteran 
complained of bilateral shoulder pain "since service in the 
1970's."  On physical examination, there was a full range of 
motion of the veteran's left shoulder, with pain at the 
extreme.  Radiographic studies of the veteran's left shoulder 
were within normal limits, and no pertinent diagnosis was 
noted.

Received in April 1997 were VA records covering the period 
from November 1996 to March 1997, showing treatment during 
that time for various low back and foot problems.  

During the course of VA outpatient treatment in November 
1999, the veteran was heard to complain of low back pain.  
Physical examination was consistent with the presence of 
bilateral paralumbar localized tenderness.  No pertinent 
diagnosis was noted.

VA records covering the period from May 2000 to September 
2001 show treatment during that time for sciatica and various 
gastrointestinal problems.  During the course of an 
endoscopic examination in April 2001, there was noted the 
presence of a deformity of the pylorus, as well as erosions 
and scarring of the duodenal bulb, consistent with previous 
ulcer disease.

Received in November 2001 were VA records covering the period 
from November 1996 to March 2000, showing treatment during 
that time for various low back, foot, and left shoulder 
problems.  During the course of treatment in mid-March 1997, 
the veteran gave a history of chronic low back pain since the 
1970's which had become somewhat worse over the past month.  
Recent radiographic studies reportedly showed no evidence of 
any subluxation, but were suggestive of degenerative changes 
around the lumbosacral posterior facet joints.  

At the time of VA outpatient treatment in July 1997, there 
was noted a history of bilateral Achilles tendinitis.  

A VA outpatient treatment record dated in April 1998 is 
significant for an assessment of low back pain without 
objective findings.

During the course of VA outpatient treatment in November 
2002, the veteran gave a history of low back pain since 1974, 
at which time he was reportedly "run over by a tank while in 
Germany."  Physical examination revealed some tenderness 
across the musculature of the veteran's upper and lower back 
bilaterally.  The pertinent diagnosis noted was joint pain 
post trauma, longstanding.  

Received in January 2003 were VA records covering the period 
from November 1983 to February 1988, showing treatment during 
that time for various back and ulcer-related problems.

On VA fee-basis medical examination in March 2003, it was 
noted that, according to the veteran, while in service in 
1975, his feet were run over by a tank.  Currently, by the 
veteran's report, he suffered from arthritis of both feet.  
When further questioned, the veteran indicated that a VA 
physician had "put him in a back support" due to arthritis in 
his spine.

On physical examination, the veteran was observed to be 
wearing a brace in the lumbosacral area.  Also noted was that 
there were no signs of abnormal weight bearing on the 
veteran's feet or shoes.  Apparently, the veteran had been 
seen repeatedly in the past for low back pain.  Reportedly, 
the veteran had prior treatment in 1998 for Achilles 
tendinitis and low back pain.  According to the veteran, he 
had been seen in February 2001, at which time he received a 
diagnosis of severe osteoarthritis, multiple site pain in 
both feet. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.303 (2005).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claims of service connection 
for ulcer disease and a low back disability were received 
after that date, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to his claims.  See 38 C.F.R. 
§ 3.156(a) (2005).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2005).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior RO decision in 
September 1984, it was determined that the veteran's 
complaints of abdominal pain in service were acute and 
transitory in nature, and had resolved without residual 
disability.  Further concluded was that there was no 
causative relationship between the veteran's postservice 
sciatic neuropathy and his inservice jeep accident.  Based on 
such findings, the RO denied entitlement to service 
connection for duodenal ulcer disease and right sciatic 
neuropathy.  That determination was adequately supported by 
and consistent with the evidence then of record, and is now 
final. 

Evidence submitted since the time of the RO's September 1984 
decision, consisting of various VA treatment records and 
examination reports, while "new" in the sense that it was not 
previously of record, is clearly not "material."  While it is 
true that, since the time of the September 1984 decision, the 
veteran has received continuing treatment for ulcer disease, 
and for various low-back related complaints, there is no 
medical opinion in those records that such pathology is in 
any way the result of an incident or incidents of the 
veteran's period of active military service.  Rather, the 
evidence added to the veteran's file is, for the most part, 
cumulative in nature, and does not constitute new and 
material evidence sufficient to reopen his previously denied 
claims.  Under the circumstances, the veteran's appeal as to 
the issues of service connection for ulcer disease and a 
disorder of the lumbar spine must be denied.  

Turning to the issues of service connection for chronic left 
shoulder and foot disabilities, the Board notes that service 
medical records are entirely negative for any evidence of a 
left shoulder disorder.  Moreover, while treatment records do 
note some complaints of shoulder pain, there has been no 
opinion linking any chronic left shoulder condition to 
service.

With respect to the feet, while on a number of occasions in 
service, the veteran received treatment for what was 
described at that time as "swelling" of his feet, those 
episodes were acute and transitory in nature, and resolved 
without residual disability.  Significantly, on all occasions 
during the veteran's period of active military service, 
radiographic studies of his feet were within normal limits.  
While in February 1975, the veteran received a diagnosis of 
"questionable" club foot, there was no evidence of any such 
pathology at the time of a service separation examination in 
September 1977.  In point of fact, the earliest clinical 
indication of the presence of chronic foot pathology (in the 
form of Achilles tendinitis and/or arthritis) was first shown 
many years following the veteran's discharge from service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current foot pathology or 
claimed shoulder disability with any incident or incidents of 
his period of active military service.  Under such 
circumstances, service connection for those disabilities must 
be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for duodenal ulcer disease is denied.

Service connection for a chronic disorder of the lumbar spine 
(previously denied as right sciatic neuropathy) is denied.

Service connection for a left shoulder disorder, claimed as 
arthritis, is denied.

Service connection for a bilateral foot disorder is denied. 


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for numerous other disabilities, 
including osteoarthritis of the right shoulder and both 
hands, bilateral ankle and knee disabilities, a cervical 
spine disorder, and an acquired psychiatric disorder.  In 
pertinent part, it is argued that all of these disabilities 
had their origin during the veteran's period of active 
military service.  

Based on a review of the veteran's file, it is clear that all 
of the disabilities in question have been adjudicated on the 
basis of whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claims 
for service connection.  In certain correspondence, and in 
various Statements and Supplement Statements of the Case, 
repeated reference has been made to the April 6, 1997 rating 
decision, a letter dated April 6, 1997, and to a June 10, 
1997 letter, in which the veteran was reportedly informed of 
the prior denials of benefits.  

While the record does contain the April 6, 1997 rating 
decision and June 10, 1997 letter, no letter dated April 6, 
1997 can be located in the claims file.  Moreover, the Board 
notes that the June 10, 1997 correspondence informed the 
veteran only of the previous denial of service connection for 
a back condition (described above), and the approval of his 
claim for nonservice-connected pension benefits.  Review of 
the June 10, 1997 letter also fails to reveal that a copy of 
the April 6, 1997 rating decision was included as an 
enclosure.  Thus, it does not appear that the veteran was 
ever notified of the April 6, 1997 rating decision pertaining 
to the denial of the claims for service connection for his 
knees, nervous condition, ankles, or hands.  Unless the RO 
can locate and associate with the claims file a letter which 
notified the veteran of the April 6, 1997 denial of those 
claims, a de novo (as opposed to new and material) review of 
the entire evidence of record, is required.  

In this regard, the RO did, in fact, reopen the ankle claims 
and decide those claims on the merits.  The RO scheduled a VA 
sponsored examination to determine whether the veteran's 
current ankle conditions were related to service.  However, 
in the report, the examiner indicated that he reviewed 
records dating from 1997 to 2001, but did not have the 
veteran's service records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2005).  Because it appears the examiner did not have the 
complete claims file to review, the Board finds that the 
examination report should be returned to the examiner for 
review of the complete record, including the service medical 
records.  The examiner should then prepare an addendum to his 
March 19, 2003 report with regard to the etiology of the 
veteran's current ankle conditions.  If that examiner is not 
available, then a new examination should be conducted, 
including a review of the claims file, to determine the 
etiology of the veteran's current bilateral ankle condition.

In addition, the record reveals that the veteran has received 
VA treatment in the past, with the most recent records dated 
in November 2002.  Thus, the RO should request VA treatment 
records dating from November 2002 to the present from the VA 
medical center in Durham.  In addition, the veteran should be 
asked to identify any other current private and/or VA 
treatment for his claimed conditions, and all identified 
records obtained, if not already part of the claims file.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  After the above development has been 
completed to the extent possible, the 
claims folder should then be returned to 
the examiner who conducted the March 19, 
2003 VA sponsored examination.  The 
examiner should review the entire claims 
file, including the service medical 
records, and provide an addendum as to 
whether it is at least as likely as not 
that the bilateral ankle arthritis in 
either or both ankles is related to 
military service.  

If the original examiner is not 
available, the RO should schedule the 
veteran for a new examination, to include 
a review of the entire claims file, to 
obtain the requested opinion. 

3.  After completing any additional 
development deemed necessary, the RO 
should then review on a de novo basis 
(unless a specific denial letter from the 
April 1997 denial is located and 
associated with the record) the veteran's 
claims for service connection for 
arthritis of the right shoulder and 
hands, both ankles, both knees, and the 
cervical spine, as well as an acquired 
psychiatric disorder (variously diagnosed 
as paranoid schizophrenia, a depressive 
disorder, and a panic disorder).  

4.  Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent 
Statement of the Case (SOC) in September 
2004.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


